DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 07/22/2021 has been entered and fully considered. Claims 1, 3-5, 7-9 remain pending in the application, where Claims 1 and 5 have been amended. Claims 3-4, and 7-9 have been kept as withdrawn.


Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the filing of the amendments on 7/22/20121 (page 4 of 13) and by Attorney J. Barritt (Reg. No. 56296) on 08/01/2021.

The application has been amended as follows: 
Claim 8. (Currently Amended) -- The highly stable semiconductor laser according to claim 7, wherein the passive waveguide is formed using the same processing, ridge width, and etch depth(s) that . --

All the other claims are entered as filed by Applicants on 07/22/2021.


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 05/06/2021. 


Allowable Subject Matter

4- Claims 1, 3-5, 7-9 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A semiconductor laser … comprising: 
a laser cavity comprising an active narrow-ridge waveguide having a first end comprising a first facet coated with a first dielectric spacer and a first highly reflective metal and a second end comprising a second facet coated with a second dielectric spacer and a second highly reflective metal…; and 

wherein a predetermined fraction of light from the active waveguide is tunably passed to the passive waveguide via evanescent coupling, the evanescent coupling to the passive waveguide providing the only pathway for coupling light into or out of the laser cavity to an optical element outside the laser cavity; and 
wherein an extent of the evanescent coupling between the active and the passive waveguides and corresponding output from the laser cavity is tuned by tuning the distance between the active and passive waveguides or by tuning the length of the laser cavity over which the active and passive waveguides run in parallel.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Meyer, Yoshimura and Kawakami. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








Claim Rejoinder

5- Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3-4 and 7-9, directed to the dependent claims of the allowable product, previously withdrawn from consideration as a result of an election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election requirement as set forth in the Office action mailed on 11/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886